Citation Nr: 0026361	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  99-08 847A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to reimbursement for or payment of the cost of 
unauthorized private medical services incurred from February 
25, 1998, to March 8, 1998.

(The issue of entitlement to compensation under 38 U.S.C.A. 
§ 1151 for blood clot in the right leg is the subject of a 
separate decision.)



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from June 1957 to June 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 determination of the 
Department of Veterans Affairs Medical Center (VAMC) in 
Fresno, California.


REMAND

The claims file contains a July 1998 VA Form 9, Appeal to 
Board of Veterans' Appeals, from the veteran in which he 
indicated that he wanted to present testimony before 
personnel at the VAMC in Fresno, California.  The claims file 
also contains a September 1998 VA Form 9 in which the veteran 
indicated that he did not wish to appear personally at a 
hearing before a member of the Board.  However, he did not 
withdraw his request for a hearing before personnel at the 
VAMC in Fresno, California.  There is no evidence of record 
to suggest that the VAMC took any action on the veteran's 
July 1998 request for a hearing.  A hearing on appeal must be 
granted when a veteran expresses a desire for a hearing.  38 
C.F.R. § 20.700.

In the notice of denial dated in May 1998 and the Statement 
of the Case issued in June 1998, the VAMC informed the 
veteran that his claim for payment or reimbursement for 
medical services, including "emergency surgery" performed 
in February and March 1998 as well as the cost of an airplane 
ticket, was denied because the treatment received was not for 
an adjudicated service-connected disability.

The veteran thereafter filed a claim for compensation under 
38 U.S.C.A. § 1151 for the condition which resulted in his 
hospitalization in February and March 1998.

By a rating decision dated in June 2000, the VA Regional 
Office (RO) in Oakland, California, denied the veteran's 
claim of entitlement to compensation under 38 U.S.C.A. § 1151 
for blood clot in the right leg.  In a statement dated in 
September 2000, the veteran's accredited representative 
disagreed with June 2000 rating decision.  The representative 
argued that if the veteran is entitled to compensation for 
the condition for which he received treatment in February and 
March 1998, then the treatment "was really for a disability 
this is considered service-connected."  The representative 
further argued that a remand was necessary inasmuch as the 
issue of compensation for this condition must be resolved 
before the Board can enter a decision regarding the issue of 
payment or reimbursement for treatment received in February 
and March 1998.  The representative's statement of September 
2000 meets the requirements of a Notice of Disagreement as to 
the June 2000 RO decision.  See 38 C.F.R. § 20.201.  To date, 
no Statement of the Case has been issued with regard to this 
claim.

In this case the veteran has two separate and distinct claims 
arising out of two agencies of original jurisdiction.  The 
issue of payment or reimbursement for unauthorized medical 
services is within the jurisdiction of the VAMC in Fresno, 
California, and the issue of entitlement to compensation 
under 38 U.S.C.A. § 1151 for blood clot in the right leg is 
within the jurisdiction of the RO in Oakland, California.

The Board finds that the issues of entitlement to 
compensation under 38 U.S.C.A. § 1151 for blood clot in the 
right leg has been placed in appellate status by the filing 
of a Notice of Disagreement as to this issue.  As indicated 
on the first page of this remand, the issue of entitlement to 
compensation under 38 U.S.C.A. § 1151 for blood clot in the 
right leg is the subject of a separate decision.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the VAMC for the following development:

The VAMC should schedule the veteran for 
a hearing in accordance with his wishes.  
All procedural steps taken to clarify the 
type of hearing desired by the veteran 
and to schedule such a hearing should be 
documented in the claims file.

After the VAMC has completed the requested action and 
provided the veteran and his representative with a 
Supplemental Statement of the Case, if appropriate, the case 
should be returned to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	Gary L. Gick
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

- 2 -


